Citation Nr: 1725560	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 27, 2016.

2.  Entitlement to service connection for hypertension, including as secondary to PTSD.

3.  Entitlement to a total disability rating based on individual unemployability as due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945 and from September 1947 to August 1952. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2013 and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Washington, D.C., respectively.  Jurisdiction currently is with the Oakland, California RO.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 27, 2016, the Veteran's PTSD has been primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Hypertension is caused by the service-connected PTSD.




CONCLUSIONS OF LAW

1.  Prior to April 27, 2016, the criteria for an initial 70 percent disability rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  As the Board is granting service connection for hypertension, compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

With respect to the issue of a higher disability rating for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran was initially assigned a 30 percent rating effective December 13, 2011.  Subsequently in a May 2016 rating decision, the rating for PTSD was increased to 100 percent effective April 27, 2016, which represents a full grant of the benefits sought on appeal from the effective date of the total grant.  Therefore, the issue remaining on appeal is entitlement to a disability rating higher than 30 percent prior to April 27, 2016. 

Reviewing the VA medical records prior to April 27, 2016, shows that the Veteran's GAF scores were predominantly at 45 during the appellate period, which demonstrates serious symptoms.  He has consistently endorsed depression, nightmares, intrusive thoughts and irritability.  During treatment in January 2012, the Veteran reported living with many symptoms of PTSD all his life and that his wife has protected him all these years and has been tolerant of his irritability.  He endorsed nightmares and reported striking out at his wife in his sleep, kicking and hitting, as he fought attackers in his dreams.  He also had intrusive memories about the events in combat and the memories have increased since he was involved in treatment for PTSD.  His wife also stated that the Veteran has been talking more about events from combat recently, especially since undergoing treatment.  The Board notes that the Veteran received continued VA treatment during the appellate period and VA psychiatric reports have been consistent as to reported symptoms and severity.

The Board acknowledges that during the October 2012 VA examination, the Veteran was assigned a GAF score of 61, the criteria for a 30 percent disability rating was indicated and the Veteran denied experiencing depression on a regular basis, symptoms of anxiety and all symptoms of psychosis.  However, the examiner noted that it was likely that the Veteran was minimizing psychiatric symptoms as he indicated it was difficult to admit such problems.  Therefore, given the examiner's disclaimer, the Board places limited probative weight on the symptom denial and the higher GAF score, and will rather focus on the overall symptomatology picture during the time period in question. 

To that end, the Board notes that, significantly, the October 2012 examiner noted that during recent VA treatment he reported nightmares, irritability, and intrusive thoughts.  Further, the Veteran reported during the examination that his PTSD symptoms of repeated disturbing nightmares were particularly distressing to him due to the difficulty his nightmares have caused his wife as he would strike out at her causing repeated bruising.  At the examination, it was also noted the Veteran was given two medications to control his nightmares.  

Further, in a March 2015 letter, a VA staff psychiatrist stated he had been treating the Veteran since January 2012 and that he has had PTSD symptoms since the 1950s including sleep disturbances, nightmare, agitated sleep where he has hit his wife, suspiciousness of his surroundings, intrusive memories of combat and easy irritability.  Significantly, the psychiatrist noted that the treatment in the clinic and the medications have dampened some of his symptoms and that he continues to be quite disabled from the symptoms of PTSD.  Further, he noted he was unemployed in part due to his PTSD.  In this regard, the record shows the Veteran has not worked since 1978.  

Overall, the Board finds that the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, demonstrated by the aforementioned symptoms and GAF scores predominantly around 45 for the time period prior to April 27, 2016.  As noted, while at times symptoms have been reportedly mild, these reports have been accompanied by notations from the examiner that the Veteran may be minimizing his symptoms.  Moreover, in March 2015, the Veteran's treating psychiatrist stated that treatment and medications have dampened some of the symptoms.  Finally, when comparing the symptomatology reported at the April 2016 VA examination, the Board finds that while less severe, the overall picture of the symptomatology reported prior to then was not considerably milder.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that that the record supports the higher 70 percent rating for the period prior to April 27, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

However, the Veteran's symptoms do not more nearly approximate or equate to total occupational and social impairment.  The Veteran denied having suicidal thoughts throughout the appellate period.  VA treatment records reveal mental status examinations showing that the Veteran appeared his stated age, was alert and oriented, was cooperative and pleasant, appeared to have very good memory of past details for his age, he had good hygiene and grooming, he had good eye contact, he had no abnormal movements, his affect was dysphoric to euthymic with full range, his speech was fluent and goal directed with normal thought process, he was not suicidal or homicidal, he had no overt psychosis, and his insight and judgment were fair.  As noted, the evidence prior to April 27, 2016 shows that the Veteran was not working and treatment records note that he was unemployable; however, the Veteran was still married, had good relationships with his children and grandchildren, and reported during the October 2012 VA examination having several hobbies including making jewelry with silver, playing games on his computer, walking and taking hikes with his wife, although he no longer partook in them as often.  

Therefore, the criteria for the higher 100 percent rating such as symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place, memory loss for names of close relatives, own occupation or own name, have not been demonstrated.  Thus, a 100 percent rating under Diagnostic Code 9411 is not warranted.  

In sum, the Board concludes that an initial 70 percent rating is warranted for PTSD since the award of service connection.  However, the preponderance of the evidence is against an even higher 100 percent initial rating.


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has hypertension that is related to his service-connected PTSD.  

Post-service medical treatment records show that the Veteran had been diagnosed as having hypertension.  Therefore, the first requirement for service connection, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Post-service treatment records show that the Veteran received private and VA treatment for hypertension.  In a November 2014 letter, the Veteran's private physician opined that PTSD was a contributing factor to the Veteran's hypertension.  In an October 2015 treatment note, the Veteran's VA psychiatrist stated that the Veteran's course of hypertension and its possible relation to PTSD stress was discussed and opined that people can have several physical ailments as a result of chronic stress such as PTSD and hypertension can be caused by chronic stress of PTSD.  The VA psychiatrist noted that the Veteran has had gastric acidity immediately after serving in Korea and developed hypertension many years ago, but was treated only for 20 to 25years. 

The Veteran also submitted a medical article dated in winter 2009 that stated that there was a higher prevalence of hypertension among groups with PTSD and PTSD plus depression than among groups with only depression and groups with no mental disorder.

The Board notes that VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  Based on these findings by VA in addition to the above-mentioned statements from the private and VA doctors and the 2009 medical article, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current hypertension cannot be reasonably disassociated with his service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).  Accordingly, service connection for hypertension is warranted.  


ORDER

An 70 percent disability rating prior to April 27, 2016 for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for hypertension, as secondary to service-connected PTSD, is granted. 




REMAND

The Board notes that the issue of entitlement to a TDIU is part of a rating issue when such issue is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  The Veteran's VA psychiatrist stated in a March 2015 letter that the Veteran cannot be gainfully employed due to PTSD and other comorbid conditions.  The record shows the Veteran is currently unemployed.  The Board finds that the evidence has reasonably raised the issue of entitlement to a TDIU in conjunction with the increased rating issue decided herein; however, a remand is required prior to adjudication of this issue because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for a TDIU.  The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU on appeal based on all of the evidence of record.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


